Citation Nr: 0031697
Decision Date: 12/05/00	Archive Date: 02/02/01

DOCKET NO. 96-39 356               DATE DEC 05, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Los Angeles, California

THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for
hemorrhoids.

2. Entitlement to service connection for arthritis.

3. Whether new and material evidence has been presented to reopen
a claim of entitlement to service connection for hypertension.

REPRESENTATION

Appellant represented by: The American Legion

WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD 

D. M. Fogarty, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1973 to August 1976.

In a March 2000 decision, the Board of Veterans' Appeals (Board)
remanded the aforementioned issues to the Department of Veterans
Affairs (VA) Regional Office (RO) in Los Angeles, California for a
hearing before the Board. In a July 2000 written statement, the
veteran withdrew his request for a hearing and asked that his
records be returned to the Board. Thus, the case has now been
returned to the Board for appellate consideration.

For reasons that will become apparent, the issue of entitlement to
service connection for arthritis will be addressed in the remand
portion of this decision.

FINDINGS OF FACT

1. The veteran suffers from large frequently recurring hemorrhoids,
without competent medical evidence of persistent bleeding,
secondary anemia, or fissures.

2. In an unappealed February 1984 rating decision, the RO denied
entitlement to service connection for hypertension. The veteran did
not appeal that determination.

3. Evidence submitted since the February 1984 rating decision is
new, bears directly and substantially upon the specific matter
under consideration, and is so

2 -

significant that it must be considered in order to fairly decide
the merits of the claim.

CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for
hemorrhoids have not been met. 38 U.S.C.A. 1155, 5107 (West 1991);
38 C.F.R. 4.114, Diagnostic Code 7336 (1999).

2. Evidence presented since the RO's February 1984 rating decision
in regard to the claim of entitlement to service connection for
hypertension is new and material; the claim is reopened. 38
U.S.C.A. 5107, 5108, 7105 (West 1991); 38 C.F.R. 3.156(a) (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Although efforts have been made by VA to obtain the veteran's
complete service medical records, the National Personnel Records
Center (NPRC), in response to VA requests, reported that no other
records are available. The Board realizes in cases such as these,
VA has a heightened duty to explain its findings and conclusions
and to consider carefully the benefit-of-the-doubt rule. O'Hare v.
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet.
App. 83, 85 (1992). The Board's analysis of this veteran's claim
was undertaken with this duty in mind.

Factual Background

A review of available service medical records reflects that upon
medical examination dated in July 1973, no hemorrhoids were noted.
The veteran's blood pressure was noted as 135 over 80. High blood
pressure was noted as a defect and

- 3 -

then crossed out at some time. An August 1973 clinical record
reflects the veteran was admitted at that time for surgical
excision of severe prolapsed thrombosed hemorrhoids and associated
perianal warts. A clinical record dated in August 1973 reflects a
blood pressure of 118 over 76. The veteran was also treated for an
upper respiratory infection in December 1973. A clinical record
dated in December 1973 reflects a blood pressure of 138 over 88.

VA treatment records dated from 1980 to 1984 reflect the veteran
underwent an endoscopy which revealed hiatal hernia without
erythema, tear, or erosion in the esophagus; mild erythema in the
stomach; and pyloric bulbar erythema in the duodenum. A March 1980
clinical record notes a history of a refrigerator failing on the
veteran's right lower arm resulting in a fracture of the 5th
metacarpal. A March 1981 clinical record reflects the veteran fell
down a flight of stairs and landed on his right forefoot. The right
foot was noted as swollen over the medial dorsal area. A July 1981
clinical record reflects the veteran dropped a heavy metal can on
his left foot resulting in swelling. An impression of a soft tissue
contusion was noted. The veteran also reported a three-year history
of a swollen and painful metatarsophalangeal joint on the left.
Uric acid crystals were noted. Gouty arthritis and hypertension
were noted in November 1981 clinical records as well as clinical
records dated in 1982 and 1983. The veteran's blood pressure was
noted as 130 over 90 in an October 1982 clinical record and as 130
over 94 in an October 1984 clinical record. A blood pressure of 120
over 90 was recorded in July 1983.

Upon VA examination dated in January 1984, relevant diagnoses of
chronic bleeding hemorrhoids, poorly controlled gout, controlled
high blood pressure, and bursitis of the left shoulder with an
onset of 1973 after a fall in basic training were noted. It was
noted that the veteran had two to three days of pain and rectal
bleeding each week with painless bleeding sometimes. It was also
noted the veteran's hemorrhoids were "lanced" in 1973. The veteran
reported using suppositories and stool softeners. The examiner
noted the veteran's high blood pressure was first discovered in
1973 and had been treated since 1975 with good control. The
veteran's gout was noted as having an onset of 1974.

4 -

VA treatment records dated in 1985 and 1986 reflect impressions of
gouty arthritis improving on medication and poorly controlled
hypertension. Pain and swelling in the toes, feet, and ankles were
noted. The veteran was treated with medication. A blood pressure of
140 over 108 was noted in September 1985.

A private medical evaluation dated in October 1985 reflects the
veteran reported experiencing pain in both lower extremities for
the past twelve years and hypertension since 1976. Physical
examination revealed no joint swelling and no evidence of joint
effusions or synovial thickening. There was no increased
temperature or redness of any of the joints of the upper or lower
extremities. A diagnosis of hypertension and gouty arthritis by
history was noted. The physician opined that the veteran reported
being diagnosed with arthritis and gout and he might presumably
have gouty arthritis, but it appeared to be well controlled at that
time. The physician also noted there was no evidence of an active
inflammatory or degenerative joint process at that time.

Social Security Administration records dated in 1986 reflect the
veteran reported being shot in the back in 1968, with a bullet
removed from his neck. He also reported experiencing back problems
as a result of the gunshot wound. A January 1987 vocational report
reflects the veteran reported that his duties during service
involved driving a truck and a jeep due to his gunshot wound to the
left shoulder.

Private treatment records dated in 1987 reflect treatment for an
upper gastrointestinal bleed. A possible peptic ulcer was also
noted. A history of gout and hypertension was also noted. It was
noted the veteran reported having gout for 10 years and
hypertension all of his life. Blood pressure was noted as 140 over
1 00 with no postural changes. It was also noted the veteran had
hyperuricemia.

An additional private hospital record dated in April 1987 reflects
the veteran reported falling forward and sustaining blunt trauma to
the abdomen. He reported pain exacerbated by breathing. Blood
pressure was noted as 150 over 100. The veteran was discharged
home.

5 -

VA treatment records dated from 1987 to 1988 reflect the veteran
complained of having arthritis in both feet, the right leg, right
shoulder, and right elbow since 1978. Physical examination revealed
swelling and warmth in those areas. An assessment of gouty
arthritis was noted. The right knee was aspirated. An October 1987
clinical record noted a swollen left wrist and a diagnosis of gout.
In December 1988, tenderness in the left shoulder and left foot was
noted. The right knee was also noted as tender with slightly
increased warmth, and without erythema. A diagnosis of
polyarticular gout was noted.

Private orthopedic reports dated in 1989 and 1990 reflect a history
of injury to the left foot in 1988 when it was ran over by a car
also resulting in twisting of the left knee. Chronic tenosynovitis
of the left foot was noted. In February 1989, diagnoses of crush
injury to the left foot and internal derangement of the left knee
with possible tom meniscus were noted. In June 1989 diagnoses of
contusion sprain of the lateral collateral ligament of the left
knee and crush injury to the left foot were noted. A March 1990
report notes that the veteran's left leg gave out two weeks earlier
and he sustained a contusion of the right knee. A magnetic
resonance imaging report of the left knee was noted as normal.

VA treatment records dated in 1990 reflect notations of
hypertension and a history of gout. Left foot pain status post
repair was also noted. Various assessments of arthritis and gouty
arthritis were noted.

An April 1990 private treatment record reflects a postoperative
diagnosis of chronic synovitis of the tendon sheath and chronic
synovitis of the tarsometatarsal joint of the 2nd and 3rd bony spur
of the tarsometatarsal joint of the 2nd and 3rd metatarsal.

A June 1990 private summary report of an internal
medicine/cardiology consultation reflects the veteran reported a
history of hypertension and a crush injury to the left foot
resulting in constant left foot pain. The veteran reported he could
not wear a regular shoe on his left foot because of the swelling.
He also noted occasional left wrist pain and chest pain occurring
rarely. The physician noted no rheumatoid arthritis. The physician
noted there was a borderline elevation of the

- 6 -

diastolic blood pressure and the veteran had fair mobility. A
history of left ankle tenosynovitis and a question of gout were
also noted. Some limitation of back and knee motion was also noted.

An April 1991 private internal medicine summary medical report
reflects the veteran complained of pain in both feet and knees. It
was noted the veteran was involved in an accident in 1988.
Impressions of hypertension controlled on medication, chronic
bilateral foot pain since 1988 injury with swelling and tenderness,
bilateral knee pain of unclear etiology, history of seizures, and
chest pains were noted. It was also noted that it was possible that
the knee pain was related to osteoarthritis or degeneration of the
knee joints from his chronic foot injury with altered walking
mechanics.

The record reflects that in July 1991, the veteran was awarded
disability benefits from the Social Security Administration.

Relevant VA treatment records dated in 1991 reflect the veteran
complained of pain in the knees, elbows, ankles, and feet. It was
noted the veteran's left foot was crushed by a car in 1988. He
reported being told that he had arthritis. An impression of active
synovitis of the right knee, right elbow, left ankle with
questionable gout by history versus pseudogout versus other
inflammatory arthritis was noted. An April 1991 clinical record
reflects a notation that it was less likely gout and pseudogout
arthritis. Continued treatment for hypertension was also noted.

Private treatment records dated from 1990 to 1993 reflect the
veteran was working under a car in 1988 when it lurched forward and
ran over his feet. It was also noted the veteran was hit in the
head at that time. It was noted he had suffered from post-
concussion syndrome and pain in the knees and feet ever since.
Chronic pain in the knees, feet, and lower back was noted as an
associated problem. A relevant assessment of chronic pain post
trauma to the bilateral knees, bilateral ankles, low back,
headaches, and a possible seizure disorder was noted. Hypertension
was also noted in the treatment records.

7 -

Impressions of rheumatoid arthritis were also noted in treatment
records dated in 1992. A January 1992 private orthopedic report
reflects relevant diagnoses of major depression now resolved,
somatoform pain disorder, and organic mental disorder, not
otherwise specified. A July 1992 clinical record notes complaints
of pain and swelling in the left foot and knee. An impression of
acute foot pain secondary to gout was noted. It was also noted the
veteran's uric acid and sedimentation rates were above normal
limits. The veteran complained of left hip pain in December 1992.
A radiology report noted an impression of no active disease. A
February 1993 clinical record notes the veteran was scheduled to
have a total hip replacement in April. Future knee surgery was also
noted.

Upon VA mental examination dated in June 1992, the examiner noted
the veteran appeared bewildered and confused. He was disoriented to
time and place. An impression of rule out organic mental disorder
and schizophrenia was noted. The examiner opined the veteran was
incompetent for VA purposes.

Upon VA general medical examination dated in June 1992, the veteran
complained of pain in the knees, legs, feet, hands, and left hip.
He also reported difficulty walking or climbing stairs and
headaches. It was noted the veteran walked with a limp. Blood
pressure was noted as 130 over 88, and the ankles were noted as
swollen. The examiner noted no hemorrhoids upon physical
examination. On physical examination of the musculoskeletal system,
the examiner noted polyarticular joint pains with a nonservice-
connected injury to the knees. and feet, inability to abduct the
shoulders, an inability to flex the spine because of pain, pes
planus, and swelling of the feet bilaterally. Relevant diagnoses of
rheumatoid arthritis, residuals of a foot injury, and alleged
hyperuricemia controlled by medication were noted. Radiology
reports of the chest, shoulders, wrists, knees, and feet revealed
no evidence of active pathology in the chest, nonspecific findings
of the shoulders, no obvious active bone or joint pathology of the
wrists, findings consistent with knee effusion in the right knee,
mild hallux valgus deformities with associated first metacarpal
phalangeal joint degenerative changes, and a right calcaneal spur.
There was no evidence of recent fracture or dislocation in the
feet.

- 8 -

VA treatment records dated from 1992 to 1993 reflect left hip pain
status post hip surgery, hypertension, gouty arthritis by history,
left hip status post a fall with no fracture in 1993, and
arthritis, most likely rheumatoid with multiple joint involvement.
A VA discharge summary dated in 1992 reflects diagnoses of
avascular necrosis of the bilateral hips, hypertension, seizure
disorder, and systemic disease, possible rheumatoid variant. The
veteran underwent left hip bursal aspiration and core decompression
of the left hip. Etiology of the avascular necrosis of the left hip
was noted as unknown. The veteran underwent a left total hip
arthroplasty in April 1993. A postoperative hematoma of the left
hip was also noted in an April 1993 discharge summary. He also
underwent debridement and evacuation of the hematoma of the left
hip in May 1993.

In a November 1993 rating decision, the RO granted entitlement to
nonservice- connected pension benefits.

Private treatment records dated in 1993 reflect impressions of
aseptic neurosis of the left hip with postoperative core
decompression, rheumatoid arthritis, olecranon bursitis of both
elbows, and a past history of arthritis of the left knee,
symptomatic. Subsequent impressions of olecranon bursitis of the
right elbow secondary to trauma and rheumatoid arthritis with
arthralgia of the right knee were also noted. It was noted the
veteran had fallen in October 1993 and sustained injury to his
right elbow and buckling of the left knee. An impression of
olecranon bursitis of the right elbow secondary to rheumatoid
arthritis was also noted.

Private hospital records dated in November 1994 reflect the veteran
underwent a hemorrhoidectomy and sphincterotomy to remove
moderately large internal and external hemorrhoids with fissure in
the posterior midline.

VA treatment records dated in 1994 reflect the veteran was treated
for hypoglycemia secondary to insulin regimen. Hypertension and
rheumatoid arthritis were also noted. A history of evidence of
inflammatory arthritis was noted in July 1994. A November 1994
clinical record reflects the veteran underwent a

9 -

hemorrhoidectomy and complained of subsequent rectal bleeding. An
October 1995 clinical record reflects an assessment of status post
left total hip replacement and resolved bursitis. A November 1995
clinical record reflects a relevant assessment of polyarthralgia of
unclear etiology. It was noted that x-rays revealed no inflammatory
process, so it was unlikely rheumatoid arthralgia. It was also
noted the veteran had a sickle cell trait which may be responsible
for pain. Treatment records also reflect diabetes mellitus and
elevated cholesterol. Treatment records dated in 1996 reflect
complaints of pain in the right ankle, both hips, feet, and
shoulders.

Private treatment records dated in 1996 reflect the veteran
underwent excision of olecranon bursa of the left elbow in early
1996. A pathology report of tissue from the left elbow olecranon
bursa showed gouty tophaceous deposits with associated foreign body
giant cell reaction. Polarizing microscopy confirmed the presence
of negatively birefringent crystalline deposits consistent with
urate crystals. An impression of recurrent right elbow bursitis
with a probable gouty deposit was noted in September 1996. It was
noted the veteran developed a new pain in his right elbow after
using excessive activity with the arm while moving his daughter. An
April 1996 postoperative diagnosis of chronic olecranon bursitis of
the left elbow and rheumatoid nodules of the left elbow was noted.

At his July 1996 RO hearing, the veteran testified that during his
military service, he was assigned a P-3 permanent profile and not
allowed to do any physical training. The veteran reported his
knees, wrists, and shoulders were painful. He testified that he was
initially diagnosed with bursitis and then arthritis. He stated
that he was treated with medication. The veteran also testified
that he was diagnosed with hypertension in 1975 when he got sick in
the field. He stated that he was not placed on medication for
hypertension during service, but he was currently taking medication
to control his blood pressure. The veteran reported seeking
treatment at a VA medical center less than three months after his
discharge from service. The veteran testified that he did have a
copy of his service medical records, but they were lost during his
divorce. He also testified that he served in the National Guard for
a short period of time after his discharge from service.

10-

In August 1996, the RO received notification from the West Los
Angeles VA Medical Center that there were no records from 1976 to
1979 at that facility regarding the veteran.

In August 1996, the NPRC indicated that no records regarding the
veteran had been found.

VA treatment records dated in 1996 and 1997 reflect pain and
swelling in the both arms and legs in August 1996. An assessment of
active rheumatoid arthritis was noted in September 1996. Elevated
blood pressure readings were also noted in 1996 clinical records.
In January 1997, it was noted that a rheumatoid consult was made
and it was determined that the veteran suffered from gout. He
complained of pain in the right knee and both shoulders. Additional
clinical records dated in 1997 reflect a painful left hip, well-
controlled hypertension, gout, and back and left groin pain of
questionable etiology.

VA treatment records dated in 1997 from the Loma Linda VA Medical
Center reflect complaints of swelling in the right leg and both
feet as well as impressions of gouty arthritis. A September 1997
clinical record notes that rheumatoid arthritis and gout usually
did not coexist and the veteran had one or the other. Treatment for
hypertension was also noted.

Private hospital records dated in 1997 reflect diagnoses of
unstable angina pectoris, hypertension, diabetes mellitus,
rheumatoid arthritis, and severe arthritis in August 1997. In
September 1997, the veteran complained of black stools. Diagnoses
of lower gastrointestinal bleed due to diverticulosis of the colon,
diabetes mellitus, essential hypertension, rheumatoid arthritis,
and a seizure disorder were noted.

In March 1998, the RO received notification from the Loma Linda VA
Medical Center that they had no records pertaining to the veteran
for the period from 1976 to 1980.

In April 1998, the RO received notification from the Long Beach VA
Medical Center that no records were found on the veteran at that
facility on shelf or microfilm. The RO had requested all records of
treatment of the veteran from 1976 to the present.

In an October 1998 rating decision, the RO granted entitlement to
service connection for hemorrhoids, evaluated as 10 percent
disabling, effective from January 22, 1997.

VA treatment records dated in 1998 and 1999 reflect treatment for
glaucoma and left hip pain. A March 1999 clinical record notes a
history of gout with the last attack in September 1998. An
assessment of gout controlled with medication was noted.
Hypertension was noted as controlled.

At his May 1999 RO hearing, the veteran testified that his
hemorrhoids caused pain all of the time. He stated that he did not
have bleeding and was not currently under treatment for that
condition. The veteran testified that he used ointments and stool
softeners for his condition during flare-ups. He stated that he
felt his hemorrhoids deserved a higher rating because they were a
great discomfort to him. He reported having difficulty sitting for
long periods of time. He also reported experiencing weight
fluctuations and loss of appetite. The veteran testified that his
hemorrhoids flared up whenever he had diarrhea, which was about
every three to four days. The veteran also reported using ice or a
sitz bath to relieve the pain and swelling.

I. Increased Rating Claim--Hemorrhoids

Disability evaluations are determined by the application of VA's
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part
4 (1999). The percentage ratings contained in the Rating Schedule
represent, as far as can be determined, the average impairment in
earning capacity resulting from diseases and injuries incurred or
aggravated during military service and their residual conditions in
civil occupations. 38 U.S.C.A. 1155; 38 C.F.R. 4.1 (1999). Separate
diagnostic codes identify the various disabilities.

12 -

In determining the disability evaluation, VA has a duty to
acknowledge and consider all regulations which are potentially
applicable based upon the assertions and issues raised in the
record and to explain the reasons and bases for its conclusions.
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). These regulations
include 38 C.F.R. 4.1 and 4.2 (1999) which require the evaluation
of the complete medical history of the claimant's condition. These
regulations operate to protect claimants against adverse decisions
based on a single, incomplete, or inaccurate report, and to enable
VA to make a more precise evaluation of the level of the disability
and of any changes in the condition. Schafrath, 1 Vet. App. at 593-
94 (1991).

In an October 1998 rating decision, the RO granted entitlement to
service connection for hemorrhoids, evaluated as 10 percent
disabling. In November 1998, the veteran filed a notice of
disagreement as to the 10 percent evaluation assigned for
hemorrhoids. Thus, the veteran is technically not seeking an
increased rating, as his appeal arises from the original assessment
of a disability rating.

In Fenderson, it was held that evidence to be considered in the
appeal of an initial assignment of a rating disability was not
limited to that reflecting the then current severity of the
disorder. Cf Francisco v. Brown, 7 Vet. App. 55, 58 (1994). In that
decision, the United States Court of Appeals for Veterans Claims
(known as the United States Court of Veterans Appeals prior to
March 1, 1999) (hereinafter, "the Court") also discussed the
concept of the "staging" of ratings, finding that, in cases where
an initially assigned disability evaluation has been disagreed
with, it was possible for a veteran to be awarded separate
percentage evaluations for separate periods based on the facts
found during the appeal period. Fenderson v. West, 12 Vet. App. 119
(1999).

External and internal hemorrhoids are rated pursuant to 38 C.F.R.
4.114, Diagnostic Code 7336, which provides that mild or moderate
hemorrhoids will be rated as noncompensable. Hemorrhoids which are
large or thrombotic and irreducible with excessive redundant
tissue, evidencing frequent recurrences

- 13 -

warrant a 10 percent evaluation. A 20 percent evaluation is
warranted for hemorrhoids with persistent bleeding and with
secondary anemia or with fissures. See 38 C.F.R. 4.114, Diagnostic
Code 7336.

Following a thorough review of the evidence of record, the Board
concludes that an evaluation in excess of 10 percent is not
warranted for the service-connected hemorrhoids. The evidence of
record reflects that the veteran experiences large recurrent
hemorrhoids. However, there is no evidence that he currently
experiences persistent bleeding. The veteran testified at his May
1999 RO hearing that he did not have bleeding and he was not
currently receiving treatment for his hemorrhoids. The VA treatment
records dated from 1998 to 1999 are silent for any complaints or
treatment relevant to hemorrhoids. The Board recognizes that a
fissure was noted in 1994 hospital records; however, there is no
current evidence of fissures.

In the absence of competent medical evidence of hemorrhoids with
persistent bleeding and secondary anemia or fissures, an evaluation
in excess of 10 percent for hemorrhoids is not warranted.

Finally, as the Board has herein denied entitlement to an increased
evaluation, the question of staged ratings has not been decided as
prejudicial to the veteran; rather, in this case the Board has
determined that none of the evidence of record supports an
evaluation higher than that assigned, at any point within the
appeal. Accordingly, no prejudice has resulted herein. Bernard v.
Brown, 4 Vet. App. 384, 392-394 (1993).

II. New and Material Evidence--Hypertension

The veteran's claim of entitlement to service connection for
hypertension was denied in a February 1984 rating decision which
denied entitlement to service connection on the grounds that the
records were entirely negative for the condition. The veteran was
informed of this decision in a letter dated in February 1984 and
did not file a timely notice of disagreement. The February 1984
rating decision therefore became final based on the evidence then
of record. See 38 U.S.C.A.

14 -

7105; 38 C.F.R. 3.104(a), 20.302, 20.1103 (1999). However, a claim
will be reopened if new and material evidence is submitted since
the last decision denying the claim on any basis. 38 U.S.C.A. 5108;
38 C.F.R. 3.156(a), 20.1105 (1999); Manio v. Derwinski, 1 Vet. App.
140, 145 (1991); Evans v. Brown, 9 Vet. App. 273, 285 (1996). The
veteran subsequently sought to reopen his claim of entitlement to
service connection for hypertension.

New and material evidence means 1) evidence not previously
submitted; 2) which bears directly and substantially upon the
specific matter under consideration; 3) which is neither cumulative
nor redundant; and 4) which by itself or in connection with
evidence previously assembled is so significant that it must be
considered in order to fairly decide the merits of the claim. 38
C.F.R. 3.156(a).

Evidence presented since the last final disallowance need not be
probative of all elements required to award the claim, but need be
probative only as to each element that was a specified basis for
the last disallowance. Glynn v. Brown, 6 Vet. App. 523, 528-29
(1994).

A substantial amount of medical evidence has been received by the
RO since the February 1984 decision, including private and VA
treatment records as well as hearing testimony and a January 1984
VA examination report. The Board is of the opinion that this
evidence is not wholly cumulative or redundant of evidence
previously on file and is sufficiently significant to the issue in
this case that it must be considered in order to fairly decide the
merits of the claim. The additional evidence is therefore new and
material and the claim must be reopened. See 38 U.S.C.A. 5108; 38
C.F.R. 3.156(a).

15 -

ORDER

Entitlement to an evaluation in excess of 10 percent for
hemorrhoids is denied.

New and material evidence having been presented in regard to the
claim of entitlement to service connection for hypertension, the
claim is reopened.

REMAND

In view of the Board's determination that new and material evidence
has been presented to reopen the claim of entitlement to service
connection for hypertension, the RO must initially consider the
veteran's claim on a de novo basis. See Bernard v. Brown, 4 Vet.
App. 384 (1993). The veteran is also seeking entitlement to service
connection for arthritis.

However, there has been a significant change in the law during the
pendency of this appeal. On November 9, 2000, the President signed
into law the Veterans Claims Assistance Act of 2000, Pub. L. No.
106-475, 114 Stat. 2096 (2000). Among other things, this law
eliminates the concept of a well-grounded claim, redefines the
obligations of VA with respect to the duty to assist, and
supercedes the decision of the United States Court of Appeals for
Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999),
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App.
Nov. 6, 2000) (per curiam order), which had held that VA cannot
assist in the development of a claim that is not well grounded.
This change in the law is applicable to all claims filed on or
after the date of enactment of the Veterans Claims Assistance Act
of 2000, or filed before the date of enactment and not yet final as
of that date. Veterans Claims Assistance Act of 2000, Pub. L. No.
106-475, 7, subpart (a), 114 Stat. 2096,  (2000). See also Karnas
v. Derwinski, 1 Vet. App. 308 (1991).

16 -

Because of the change in the law brought about by the Veterans
Claims Assistance Act of 2000, a remand of the issues of
entitlement to service connection for arthritis and entitlement to
service connection for hypertension is required for compliance with
the notice and duty to assist provisions contained in the new law.
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 3-
4, 114 Stat. 2096, (2000) (to be codified as amended at 38 U.S.C.
5102, 5103, 5103A, and 5107). In addition, because the VA RO has
not yet considered whether any additional notification or
development action is required under the Veterans Claims Assistance
Act of 2000, it would be potentially prejudicial to the appellant
if the Board were to proceed to issue a decision at this time. See
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No.
16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).
Thus, a remand is required.

Accordingly, this case is REMANDED for the following:

The RO must review the claims file and ensure that all notification
and development action required by the Veterans Claims Assistance
Act of 2000, Pub. L. No. 106-475 is completed. In particular, the
RO should ensure that the new notification requirements and
development procedures contained in sections 3 and 4 of the Act (to
be codified as amended at 38 U.S.C. 5102, 5103, 5103A, and 5107)
are fully complied with and satisfied. For further guidance on the
processing of this case in light of the changes in the law, the RO
should refer to VBA Fast Letter 00-87 (November 17, 2000), as well
as any pertinent formal or informal guidance that is subsequently
provided by the Department, including, among others things, final
regulations and General Counsel precedent opinions. Any binding and
pertinent court decisions that are subsequently issued also should
be considered. If the benefit sought on appeal remains denied, the
appellant and the appellant's representative, if any, should be
provided

17 -                         

with a supplemental statement of the case (SSOC). The SSOC must
contain notice of all relevant actions taken on the claim for
benefits, to include a summary of the evidence and applicable law
and regulations considered pertinent to the issue currently on
appeal. An appropriate period of time should be allowed for
response.

Thereafter, the case should be returned to the Board, if in order.
The Board intimates no opinion as to the ultimate outcome of this
case. The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2000)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

John E. Ormond, Jr. 
Veterans Law Judge 
Board of Veterans' Appeals

- 18 - 



